        Case 1:15-cr-00095-AJN Document 3069 Filed 10/26/20 Page 1 of 1




UNITED STATES DISTRICT COURT                                                                 10/26/20
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                                                                 15-CR-095 (AJN)
       -against-

                                                                 [PROPOSED] ORDER
ONEIL DASILVA,

                              Defendants.


       Upon the application of Oneil Dasilva, by his attorney Justine A. Harris, Esq., for an

order authorizing the appointment of Alexandra Elenowitz-Hess, Esq., an associate of the firm

Sher Tremonte LLP, pursuant to Criminal Justice Act, 18 U.S.C. § 3006A;

       IT IS HEREBY ORDERED, that Alexandra Elenowitz-Hess, Esq. is appointed nunc pro

tunc to July 11, 2020, to assist in the representation of Oneil Dasilva in the above-captioned

matter, pursuant to Criminal Justice Act, 18 U.S.C. § 3006A, and is authorized to bill at the rate

of one hundred and ten dollars ($110) per hour.


Dated: New York, New York
                26 2020
       October ___,
                                              SO ORDERED



                                              _________________________________
                                              Hon. Alison J. Nathan
                                              United States District Judge
                                              Southern District of New York



                                              This document was entered on the docket
                                              on____________________.
